ANSTEAD, Judge,
dissenting.
The petitioner, garnishee in the trial court, seeks to set aside a court order refusing to vacate a default judgment entered against the petitioner determining that petitioner should pay respondent $20,-000 allegedly owed to a judgment debtor of the respondent. The trial court denied a motion to set aside the default judgment but withheld execution on the judgment until proof could be developed by both sides as to whether petitioner actually owed $20,000 to the judgment debtor. For this reason we could hold the denial of the motion harmless since it appears the trial court will not allow execution until it is satisfied that the $20,000 is actually owed. However, I believe the trial court should have either deferred ruling on the motion to set aside the default or granted the motion, rather than leaving the judgment intact and the parties up in the air as to whether other motions attacking the judgment may properly be filed or whether the matter will be resolved in some other fashion.